[Cite as State v. Jordan, 2014-Ohio-1943.]
                             STATE OF OHIO, HARRISON COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT

STATE OF OHIO,                                 )
                                               )   CASE NO. 06 HA 586
        PLAINTIFF-APPELLEE,                    )
                                               )
        - VS -                                 )      OPINION
                                               )        AND
ERIC SEAN JORDAN,                              )   JUDGMENT ENTRY
                                               )
        DEFENDANT-APPELLANT.                   )

CHARACTER OF PROCEEDINGS:                          Application for Reopening,
                                                   Criminal Appeal from Common Pleas
                                                   Court, Case No. 02-352-CR.


JUDGMENT:                                          Application Denied.


APPEARANCES:
For Plaintiff-Appellee:                            Attorney Michael B. Washington
                                                   Prosecuting Attorney
                                                   P.O. Box 248
                                                   111 W. Warren Avenue
                                                   Cadiz, OH 43907

For Defendant-Appellant:                           Eric Sean Jordan, Pro-se
                                                   #518-591
                                                   Ma.C.I.
                                                   1851 St. Rt. 56
                                                   P.O. Box 740
                                                   London, OH 43140-0740


JUDGES:
Hon. Mary DeGenaro
Hon. Gene Donofrio
Hon. Joseph J. Vukovich

                                                   Dated: April 28, 2014
[Cite as State v. Jordan, 2014-Ohio-1943.]


PER CURIAM:

        {¶1}     On April 3, 2014, Appellant, Eric Sean Jordan, pursuant to App.R. 26(B),

applied to reopen this court's judgment in State v. Jordan, 7th Dist. No. 06 HA 586, 2007-

Ohio-3333, in which this court affirmed his convictions for various crimes stemming from

the sexual assault of two minors. This is Jordan's second application pursuant to App.R.

26(B). The first timely application filed August 13, 2007, was denied on the basis that

Jordan failed to demonstrate a genuine issue as to whether appellate counsel was

ineffective.     (Opinion and Judgment Entry dated 09/25/07.)          As Jordan has not

established good cause for the untimeliness of this application, this court denies the

application.

        {¶2}     App.R. 26(B) allows a criminal defendant to challenge the constitutional

effectiveness of appellate counsel by reopening the appeal. However, the rule provides

that an application for reopening must be filed "within ninety days from journalization of

the appellate judgment unless the applicant shows good cause for filing at a later time."

Jordan has failed to meet this deadline. Our opinion in his direct appeal was journalized

on June 22, 2007. Jordan filed this second application for reopening over six years after

the deadline expired. Thus, we can only review the merits of Jordan's application if he

can establish good cause for his untimely filing.

        {¶3}     A review of his application reveals that Jordan provides no reasoning as to

the untimely delay for its filing. Because Jordan has failed to establish good cause for the

delay, the merits cannot be addressed and his application for reopening is denied.

Further, it should be noted that even if Jordan had provided adequate reasoning justifying
                                                                                      -2-


the delay in filing, a prisoner has no right to file successive applications for reopening.

State v. Cheren, 73 Ohio St. 3d 137, 1995-Ohio-28, 652 N.E.2d 707. "Once ineffective

assistance of counsel has been raised and adjudicated, res judicata bars its relitigation."

Id. citing State v. Perry, 10 Ohio St. 2d 175, 226 N.E.2d 104 (1967). Accordingly, Jordan's

application to reopen is denied.

DeGenaro, P.J., concurs.
Vukovich, J., concurs.
Donofrio, J., concurs.